On December 19, 1996, the defendant was sentenced to the following: Count I: Forty (40) years in the Montana State Prison, plus an additional ten (10) years for the use of a weapon in the commission óf the crime, to run consecutively to the underlying offense; Count III: Seventeen (17) years in the Montana State Prison, plus an additional eight (8) years for the use of a weapon, to run consecutively with the underlying offense. The sentence in Count III is to run concurrently with the sentence imposed in Count I.
On August 24, 2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Allen Beck. The state was represented by Daniel Schwarz.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended as follows: Count I: Sixty (60) years in the Montana State Prison, with forty (40) years suspended, plus an additional ten (10) years for the use of a weapon during the commission of the crime, to be served consecutively to Count I; the sentence imposed in Count III shall remain the same.
Hon. Ted L. Mizner, District Court Judge